IN THE COURT OF APPEALS OF IOWA

                                   No. 14-0721
                              Filed March 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ADRIANA HANSON,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Todd A. Geer,

Judge.



       Adriana Hanson appeals from the judgment and sentence imposed

following her Alford plea to possession of marijuana with intent to deliver,

asserting the district court abused its sentencing discretion in declining to grant

her a deferred judgment. AFFIRMED.



       Judith O’Donohoe of Elwood, O’Donohoe, Braun, White, LLP, Charles

City, for appellant.

       Thomas J. Miller, Attorney General, Heather Ann Mapes, Assistant

Attorney General, Thomas J. Ferguson, County Attorney, and Brad Walz,

Assistant County Attorney, for appellee.



       Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                            2


DOYLE, J.

       Adriana Hanson appeals the suspended prison sentence imposed

following her Alford plea1 to possession of marijuana with intent to deliver. She

asserts the district court abused its sentencing discretion in declining to grant her

a deferred judgment. Finding no abuse of discretion on the part of the district

court, we affirm.

I.     Background Facts and Proceedings

       Hanson’s vehicle was stopped by a Waterloo police officer when he

observed a brake light was not working.           Hanson was driving and her then

boyfriend, Demetrice Tompkins, was sitting in the front passenger seat.

Tompkins’s three-year-old child was in the back seat sitting next to a large

laundry basket full of clothing. Officers detected “a very strong odor of fresh or

‘green’ marijuana emitting from inside the vehicle.” In a search of the vehicle,

officers found a shoebox on top of the laundry basket. The shoebox contained a

large quantity of marijuana, a digital scale with marijuana residue, a .45 caliber

Taurus semiautomatic handgun with magazine, ammunition, several loaded

magazines, and a large quantity of prescription drugs. Officers also found a .22

caliber rifle, designed like an assault rifle, wrapped in a shirt in the laundry

basket. The firearms were loaded. All these items were located directly next to

where the young child had been sitting and were within the child’s reach.

       The State originally charged Hanson with five counts: possession of a

controlled substance (marijuana) with intent to deliver while in possession or


1
 An Alford plea allows a defendant to consent to the imposition of a sentence without
admitting to participating in the crime. North Carolina v. Alford, 400 U.S. 25, 37 (1970).
                                            3


control of a firearm, in violation of Iowa Code section 124.401(1)(d) and

124.401(1)(e) (2013) (Count I); failure to affix a tax stamp, in violation of section

453B.12 (Count II); possession of a controlled substance (alprazolam) with intent

to distribute while in possession or control of a firearm, in violation of section

124.401(1)(d) and 124.401(1)(e) (Count III); child endangerment, in violation of

section 726.6(1)(a) (Count IV); and carrying weapons, in violation of section

724.4(1) (Count V). Hanson ultimately entered an Alford plea to the charges of

possession of marijuana with intent to deliver, in violation of section

124.401(1)(d) and child endangerment, in violation of section 726.6. Under the

plea agreement, the State agreed the remaining counts would be dismissed at

sentencing.

       At the sentencing hearing, the State recommended a five-year suspended

sentence with two to five years of probation on the possession count and a

suspended two-year sentence with two years of probation on the child-

endangerment count. This was the same sentence recommendation made in the

presentence investigation report. Hanson argued for a deferred judgment on

both counts. The district court granted Hanson a deferred judgment and placed

her on probation for a period of two to five years on the child-endangerment

charge. The court sentenced Hanson to a suspended term of imprisonment not

to exceed five years and placed on probation for a period of two to five years on

the possession charge. Hanson now appeals arguing the district court abused its

discretion in not granting her a deferred judgment on the possession charge.2


2
  In her brief, Hanson states error was preserved by filing a timely notice of appeal.
“While this is a common statement in briefs, it is erroneous, for the notice of appeal has
                                            4


II.      Scope and Standard of Review

         Our review of a district court’s sentence is limited to the correction of legal

error. State v. Rodriguez, 804 N.W.2d 844, 848 (Iowa 2011). Imposition of a

sentence “within the statutory limits is cloaked with a strong presumption in its

favor, and will only be overturned for an abuse of discretion or the consideration

of inappropriate matters.” State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

“An abuse of discretion is found when the court exercises its discretion on

grounds clearly untenable or to an extent clearly unreasonable.” State v. Barnes,

791 N.W.2d 817, 827 (Iowa 2010).

III.     Discussion

         On appeal, Hanson asserts the sentencing court abused its discretion in

sentencing Hanson because the court “made no statements to indicate that [it]

considered the positive aspects of Ms. Hanson’s life.”               “In exercising its

discretion, the district court is to weigh all pertinent matters in determining a

proper     sentence,    including   the   nature   of   the   offense,   the   attending

circumstances, the defendant’s age, character, and propensities or chances for

reform.” State v. Johnson, 513 N.W.2d 717, 719 (Iowa 1994). A sentencing

court must state, on the record, its reason for selecting a particular sentence.

Barnes, 791 N.W.2d at 827 (citing Iowa R. Crim. P. 2.23(3)(d)). “‘A statement

may be sufficient, even if terse and succinct, so long as the brevity of the court’s


nothing to do with error preservation.” Thomas A. Mayes & Anuradha Vaitheswaran,
Error Preservation in Civil Appeals in Iowa: Perspectives on Present Practice, 55 Drake
L. Rev. 39, 48 (Fall 2006) (footnote omitted) (explaining that “[a]s a general rule, the
error preservation rules require a party to raise an issue in the trial court and obtain a
ruling from the trial court”). Nevertheless, error was preserved for our review because
sentencing errors may be challenged on direct appeal absent an objection in the district
court. See State v. Lathrop, 781 N.W.2d 288, 293 (Iowa 2010).
                                         5


statement does not prevent review of the exercise of the trial court’s sentencing

discretion.’” State v. Hennings, 791 N.W.2d 828, 838 (Iowa 2010). Although “[a]

sentencing court has a duty to consider all the circumstances of a particular

case,” it is not “required to specifically acknowledge each claim of mitigation

urged by a defendant.” State v. Boltz, 542 N.W.2d 9, 11 (Iowa Ct. App. 1995).

“Furthermore, the failure to acknowledge a particular sentencing circumstance

does not necessarily mean it was not considered.” Id.

       In rendering the sentence, the court stated:

              Ms. Hanson, I have considered your request for deferral of
       judgment and regret to say that I’m not going to grant your request
       for deferral of judgment. I’m making that decision in large part on
       the facts of this case, the nature of the offenses that you have
       committed, the danger that you’ve posed to a very young child,
       possessing drugs with intent to deliver those drugs, while—I know
       that you’re not convicted of the firearm enhancement, but you had
       loaded firearms in your vehicle, you had the marijuana in your
       vehicle, and you had a child in your vehicle, and you possessed the
       marijuana with intent to deliver at that time. That coupled with the
       fact that you do bring in this courtroom with you a juvenile criminal
       history, and I read through the number of placements and the
       number of detentions that you had and the length of time that you
       were under juvenile court supervision, and you were under
       supervision for quite some time and, obviously, picked up violations
       because you were placed in detention a number of times, and that
       tells me something about your character. You don’t bring with you
       an adult criminal history, and that’s good. This is your first adult
       offense, I believe. Yes. It is your first adult offense. But your
       juvenile history does tell me something about your character and
       your risk on probation supervision.
              And so on balance, I’ve determined that in spite of your
       young age, in light of the nature of the offenses and your juvenile
       history, you’re not a suitable candidate for deferral of judgment.
       Imprisonment, however, is not necessary at this time, in my view, to
       protect the interests of society and to protect you from yourself. I
       do believe that you’re worthy of a suspended sentence, and so I am
       going to suspend the prison sentences that will be imposed here
       today.

After a colloquy with Hanson, the court further stated:
                                        6


              With that additional information, Ms. Hanson, I’m going to
      defer judgment as to the child endangerment charge. I’m not going
      to as to the possession with intent to deliver charge. You were fully
      aware of the marijuana dealings. In fact, you had dealt marijuana
      yourself while Mr. Tompkins was in jail. The car you were in, the
      car you were driving smelled strongly of marijuana. However, I am
      convinced that, and I think the most aggravating factor involved in
      the child endangerment charge is the fact that the weapons and the
      drugs were located right next to a three-year-old girl within that car.
      I’m going to accept your statements, even though I have some
      questions about their veracity, I’m going to accept your statements
      that you didn’t know the weapons and the drugs were in the car at
      the time. You were still endangering the child to the extent that
      there was any drug dealing going on at all when the child was in
      Mr. Tompkins’ care or your care, but I’m going to defer judgment as
      to that, and that will, I think, help assist you in the future because
      there would be a number of questions you would have to answer
      about what it is that you did that endangered a child.
              It’s clear that you deserve to show that a possession with
      intent to deliver marijuana is on your record. You were engaged in
      that activity for some period of time, and you were living with
      someone who was actively, very actively engaged in that activity for
      some period of time, and that issue is no surprise to you at all. But
      the endangerment issue, I can see that if I accept your statements
      to me here today, which I’m going to do with some skepticism, but
      I’ll accept them and defer judgment on the child endangerment
      charge.

      Hanson asserts the sentencing court gave her mitigating factors short

shrift because it made no statements to indicate it considered the positive

aspects of Hanson’s life. Specifically, Hanson points out: she was employed full-

time and taking online college classes, she had achieved many positive

milestones in her life despite her chaotic childhood, she had no adult criminal

history until this case, she was twenty-three years of age, she had gotten upset

with Tompkins’ drug activities, and the evidence showed Tompkins was the one

primarily responsible for the drug activity their home. Hanson argues “[a]ll of

these facts mitigate Ms. Hanson’s culpability for the offenses and lead to the
                                         7


conclusion that Ms. Hanson should have been . . . given the deferred judgment

her attorney requested.”

       The court did specifically mention that this was Hanson’s first adult offense

and her young age. But as stated above, a sentencing court is not required to

specifically acknowledge each claim of mitigation urged by a defendant. Boltz,

542 N.W.2d at 11. And the fact that the court did not acknowledge each and

every claim of mitigation does not mean the court did not consider each claim.

Id. We reject Hanson’s suggestion that the sentencing court’s consideration of

mitigating factors was somehow deficient.

       The court clearly, thoroughly, and thoughtfully set out its reasons for

denying Hanson a deferred judgment on the possession charge. A sentencing

court has discretion in choosing statutorily authorized sentencing options,

including deferral of judgment. See Iowa Code § 901.5(1). It is obvious from the

record that the sentencing court selected a sentence it felt would provide

maximum opportunity for rehabilitation of Hanson and for the protection of the

community from further offenses by Hanson and others. See id. Simply because

a more lenient sentence was available but not imposed does not amount to an

abuse of discretion. Based on the record, Hanson has not made the affirmative

showing of abuse necessary to overcome the strong presumption in favor of the

district court’s sentence.

       The district court did not abuse its discretion in declining to grant Hanson

a deferred judgment on the possession charge. We therefore affirm.

       AFFIRMED.